PER CURIAM.
This matter is before us on a motion by the Public Defender’s Office to withdraw as counsel for the appellant. The only ground for said motion is that the appeal is without merit.
It has been decided by our Federal and State courts that a defendant charged with a crime is entitled to counsel at his trial, (no matter how guilty the defendant might be) and the Public Defender’s Office was created, inter alia, for such *449purpose. Also, an appellant is entitled to be represented by counsel on his appeal. This does not require counsel to violate any canon of ethics nor to proffer frivolous points of law or fact to the appellate court, but the office of such attorney extends to the hearing before the court for the purpose of assuring the appellant that all proper rules of procedure are adhered to, and the constitutional rights of the appellant preserved, as well as to answer questions that might be propounded by the court.
To permit withdrawal at this stage of the proceedings entails many and complicated factors such as delays, further request for counsel and often times additional records.
For this reason, this court denies the motion to withdraw as counsel for appellant.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.